DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3- 5, 15, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thormundsson et al. (US 20120106750).
Regarding claim 1: Thormundsson teaches a speaker excursion characterizing system for a speaker, comprising: 
	a signal generator configured to generate a signal at a plurality of different amplitudes (Fig. 1: Signal generator 104; Fig. 2: Signal generator 202;and  para [0071] and); and [0073]);

Regarding claim 3: Thormundsson teaches a speaker excursion characterizing system speaker excursion characterizing system of claim 1, further comprising: a microphone to sense an output of the speaker; and a controller configured to increase an amplitude of the signal and to selectively identify distortion in response to feedback from the microphone (Fig. 1 and Fig. 2: Microphone 106 and Analysis Module 108; also see para [0073]).
Regarding claim 4: Thormundsson teaches a speaker system comprising:
	 the speaker excursion characterizing system of claim 1 (see claim 1 rejection); and 
	the amplifier circuit, wherein the amplifier circuit includes an input to receive an output of the inverse excursion filter (Fig. 8: Amplifier 112 receiving the output of Model inverse 804 via DAC 202).
Regarding claim 5: Thormundsson teaches the speaker system of claim 4, further comprising the speaker, wherein the speaker receives an output of the amplifier circuit (Fig. 8: Speaker 116 receiving an output of the amplifier 112 via speaker driver 114).
Regarding claim 15: Thormundsson teaches a transducer excursion characterizing system for a transducer, comprising: 

	an inverse excursion filter having an inverse excursion filter response, receiving the signal and applying the inverse excursion filter response and having an output in communication with an amplifier circuit of a first transducer, wherein the inverse excursion filter response is an inverse of an excursion filter response of an excursion filter in the amplifier circuit of the first transducer (Fig. 8: Model 602, Inverse model 804, amplifier 112, and speaker 116; the Inverse model 804 coupled to amplifier 112 via DAC 202; and also see para [0086] and [0087]).
Regarding claim 16: Thormundsson teaches the transducer excursion characterizing system of claim 15, further comprising: a second transducer to sense an output of the first transducer; and a controller configured to increase an amplitude of the signal and to selectively identify distortion in response to feedback from the second transducer (                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Fig. 1 and Fig. 2: Microphone 106 and Analysis Module 108; also see para [0073]).
Regarding claim 18: Thormundsson teaches a speaker excursion characterizing system for a speaker, comprising: 
	a signal generator configured to generate a signal having a plurality of frequencies at a plurality of different amplitudes (Fig. 1: Signal generator 104; Fig. 2: Signal generator 202;and  para [0071] and); and [0073]); and 
	an inverse excursion filter having an inverse excursion filter response, receiving the signal, applying the inverse excursion filter response and having an output in communication with an amplifier circuit of the speaker, wherein the inverse excursion .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thormundsson et al. (US 20120106750) in view of Cassidy et al. (US 20180114536).
Regarding claim 2: Thormundsson teaches a speaker excursion characterizing system speaker excursion characterizing system of claim 1, wherein the signal generator generates a sine wave with the selected amplitude and selected frequency (para [0073]). 

Evidently, Cassidy teaches a speaker distortion sensing and prevention system in which a swept sinusoidal (tone) signal is used (Cassidy’s para [0004]-[0005]).
	It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Thormundsson in view of Cassidy to include swept sinusoidal signal as a part of test signals for the benefit of providing a simple test signal that has frequency varying in time.
Regarding claim 17: Thormundsson teaches the transducer excursion characterizing system of claim 15, wherein the signal generator generates a sine wave with the selected amplitude and selected frequency (para [0073]). 
	Thormundsson does not explicitly teach the generated signal is a swept sinusoidal signal. However, the characteristics of the swept sinusoidal signal are similar to Thormundsson’s sine wave with the selected amplitude and selected frequency and it is used in the same endeavor for sensing and modeling speaker excursion/distortion.
Evidently, Cassidy teaches a speaker distortion sensing and prevention system in which a swept sinusoidal (tone) signal is used (Cassidy’s para [0004]-[0005]).
	It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Thormundsson in view of Cassidy to include swept sinusoidal signal as a part of test signals for the benefit of providing a simple test signal that has frequency varying in time.
Regarding claims 19 and 20: Thormundsson teaches the speaker excursion characterizing system of claim 18, wherein the signal generator generates/comprises a sine wave with the selected amplitude and selected frequency (para [0073]). 
	Thormundsson does not explicitly teach the signal is a swept sinusoidal signal. However, the characteristics of the swept sinusoidal signal are similar to Thormundsson’s sine wave with the selected amplitude and selected frequency. 
	The swept sinusoidal signal has been used in the same endeavor for sensing and modeling speaker excursion/distortion. Evidently, Cassidy teaches a speaker distortion sensing and prevention system in which a swept sinusoidal (tone) signal is used (Cassidy’s para [0004]-[0005]).
	It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Thormundsson in view of Cassidy to include swept sinusoidal signal as a part of test signals for the benefit of providing a simple test signal that has frequency varying in time.
Claims 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over De Poortere (US 20090316912) in view of Official Notice.
Regarding claim 8: De Poortere teaches a speaker excursion characterizing system for a speaker, comprising: 
	a signal generator configured to generate a signal having a frequency (Fig. 5: Frequency generator 103 generating an oscillation signal 104 oscillating at a predetermined frequency; also see para [0063] and [0066]); 

data input signal 102 by sampling the audio data input signal 102 based on the 
oscillation signal 104; also see para [0064]-[0065]); and 
	a multiplier configured to receive the signal and the envelope signal and to output a product to a circuit of the speaker (Fig. 5: Multiplier 504 receiving signal 104 from frequency generator 103 and envelop signal 105 from envelop detector 101 to produce signal 505 to a circuit of speaker 508).
De Poortere does not explicitly teach the circuit of the speaker is an amplifier circuit.
However, it is well known in the art that an audio signal after being processed by certain processing processes would be amplifying an amplifier (circuit) before output by a speaker (Official Notice). 
	It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify De Poortere in view of Official Notice to include an amplifier circuit for the benefit of amplifying the audio output signal at user’s preferred sound output level.
Regarding claim 9: De Poortere in view of Official Notice teaches the speaker excursion characterizing system of claim 8, wherein the signal generator generates a swept sinusoidal signal (para [0047]).
Regarding claim 11: De Poortere in view of Official Notice teaches a speaker system comprising: the speaker excursion characterizing system of claim 8; and an amplifier circuit including an input configured to receive an output of multiplier and an output 
Regarding claim 12: De Poortere in view of Official Notice teaches the speaker system of claim 11, further comprising the speaker, wherein the speaker receives an output of the amplifier circuit (Fig. 5: speaker 508).
Allowable Subject Matter
Claims 6-7, 10, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DAVID L TON/Primary Examiner, Art Unit 2654